DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-16 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 11, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukai US 2017/0126198.
As per claims 1, 8, 11, 12, 14, and 15, Mukai discloses in Figs. 1-6 a diplexer (e.g. diplexer 10a) comprising:
as per claims 1 and 11, a plurality of dielectric layers (e.g. insulating layers 16a-16aa) laminated in a lamination direction (e.g. vertical up to down direction); a reference surface (e.g. bottom surface of layer 16aa) extending in a direction (e.g. horizontal left to right direction) orthogonal or substantially orthogonal to the lamination direction (The horizontal and vertical directions are orthogonal to one another.); a common terminal (e.g. terminal 14a) disposed on the reference surface; a high-pass circuit (Fig. 7b and Paragraph 27, band pass filter BPF; The filter BPF passes high frequency signals at least in a range of 5-7 GHz, thus is necessarily a “high- configured to allow a signal with a frequency higher than a characteristic frequency (Paragraph 34, center frequency of 5 GHz of a pass band of the BPF) to pass therethrough (Fig. 7b; A signal between at least 6-7GHz (i.e. “a frequency higher than the characteristic frequency”) passes therethrough.); a low-pass circuit (Fig. 1, low pass filter LPF) configured to allow a signal with a frequency lower than the characteristic frequency to pass therethrough (Paragraphs 34 and 38; A second pass band (i.e. “a frequency”) of the low pass filter LPF which is lower than the pass band of the BPF (i.e. “a frequency lower than the characteristic frequency”) passes therethrough.); a common line (Fig. 5, connection conductor layer 54) including a first end portion (e.g. right end portion) connected to the common terminal (The right end portion of layer 54 is connected to terminal 14a via the via conductor v20.); a first line (e.g. inductor conductor layer 52, via conductor v21, and via conductor v23 collectively form “a first line”) connecting a second end portion (e.g. left end portion) of the common line and the high-pass circuit (Paragraph 49; Layer 52 and via conductor v22 electrically connect the left end portion of layer 54 to signal path SL1 and the BPF.); and a second line (e.g. layer 76) connecting the second end portion of the common line and the low-pass circuit (Paragraph 85; Layer 76 electrically connects the left end portion of layer 54 to layer 70a which is a part of low pass filter LPF via the defined “first line”.) and different from the first line; wherein the high-pass circuit includes a capacitor (e.g. capacitor C11) connected to the first line; and the first line includes a first via (e.g. via conductor v21 and portion of via conductor v23 between layer 76 and layer 52) extending along the lamination direction from a first layer (e.g. layer directly above insulating layer 16z) at which the second end portion of the common line is located to a second layer (e.g. layer directly above insulating layer 16l) at which the capacitor in the high-pass circuit is located (The via conductors v21 and v23 collectively extend from the insulating layer 16z to insulating layer 16l (layer where layer 76 of capacitor C11 is disposed).);
as per claims 8 and 14, a first terminal (e.g. terminal 14b) and a second terminal (e.g. terminal 14c); wherein the high-pass circuit is connected between the first line and the first terminal (Fig. 1; The filter BPF is connected between inductor L7 which forms “the first line” and the terminal 14b.); and the low-pass circuit is connected between the second line and a second terminal (Fig. 1; The filter LPF is connected between the capacitor C4 which a part thereof parts “the second line” and the terminal 14c.);
wherein the low-pass circuit includes an inductor (e.g. inductor L4) connected to the second line (Inductor L4 is connected to layer 76 which is a portion of capacitor C4.); and the second line includes a second via (Fig. 4, via conductor v23 which extends upwards along the vertical laminating direction from the layer 76) extending along the lamination direction; and
as per claim 15, wherein the low-pass circuit includes an inductance component (e.g. inductor L4) including the second via (The inductor L4 includes layer 60a which including the via conductor v23 or “second via”.).
Allowable Subject Matter
Claims 2-7, 9-10, 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAKESH B PATEL/Primary Examiner, Art Unit 2843